Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 1 of 28 PAGEID #: 1
AO 106A_ (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Use of )
describe th tob hed
(riety describe the property tobe searched ) Case No, 3:21 M198
THE CELLULAR TELEPHONE ASSIGNED CALL )
NUMBER 937-661-3985

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-4

located in the District of , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B-4

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Of evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC s. 841(a}(1) possession with intent to distribute/distribution of controlled substances
21 USC s. 843{b) use of telephone communication facility
21 USC s. 846 conspiracy to possess with intent to distribute/distribute controlled substances

The application is based on these facts:
See Attached affidavit of Austin Roseberry

W Continued on the attached sheet.

Delayed notice of 30 days (give exact ending date if more than 30 days: = —____. ____
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

) is requested under

 

 

*To ensure technical compliance with the Pen Register Statute, 18

U.S.C. §§ 3121-3127, this warrant also functions as a pen register Austin fe cebung, —
order. Consistent with the requirement for an application for a pen Applicant's signature J
register order, I, Brent Tabacchi, certify that the information likely to

be obtained is relevant to an ongoing criminal investigation being Austin Roseberry, SA of the DEA
conducted by the DEA. See 18 U.S.C. §§ 3122(b), 3123(b). Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by reliable electronic means

__ Orage E

~ a

_FaceTime _

 

Date: 5/24/21

  

City and state: Dayton, Ohio Sharon L. Ovington, us Magistrate Judge

Printed name and title

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 2 of 28 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Austin M. Roseberry, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrants under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephones assigned call numbers:

a. 937-219-0721 (“Target Telephone 1” or “TT1”), a cellular device
serviced by T-Mobile with IMSI 310260508494782 and subscribed to in
the name of Carlene Yvonne, 1743 Academy Pl., Dayton, Ohio, which is
more fully described in Attachment Al.

b. 937-396-4935 (“Target Telephone 2” or “TT2”), a cellular device
serviced by T-Mobile with IMSI 310260243825028 and subscribed to in
the name of Jennifer M. Ferman, 15 York Avenue, Dayton, Ohio, which is
described more fully in Attachment A2.

Cc. 937-895-5179 (“Target Telephone 3” or “TT3”), a cellular device
serviced by T-Mobile with IMSI 310260358161933 and subscribed to in
the name of Mario Turner, 604 Roy Avenue, Dayton, Ohio, which is
described more fully in Attachment A3.

d. 937-661-3985 (“Target Telephone 4” or “TT4”), a cellular device serviced

by T-Mobile with IMSI 312530215443662 and subscribed to in the name

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 3 of 28 PAGEID #: 3

of Leroy Brown, 1842 Kipling Dr., Dayton, Ohio, which is described more

fully in Attachment A4.

(collectively, the “Target Telephones”). The location information to be seized from the Target

Telephones is described herein and in Attachments B-1 through B-4.

2. Because this warrant seeks the prospective collection of information, including
cell-site location information, that may fall within the statutory definitions of information
collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the
requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-
3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

3, I am a Special Agent of the Drug Enforcement Administration (DEA), assigned to
the Dayton Resident Office. As such, I am an “investigative or a law enforcement officer” of the
United States within the meaning of Title 18, United States Code, Section 2510(7); that is, an
officer of the United States who is empowered by law to conduct investigations of and to make
arrests for offenses enumerated in Title 21, United States Code, Section 801, et. sec., and Title

18, United States Code, Section 2516.

4, T have participated in numerous narcotics investigations during the course of
which I have conducted physical and wire surveillance, executed search warrants, and reviewed
and analyzed recorded conversations and records of drug traffickers. Through my training,
education, and experience (including debriefing cooperating drug traffickers, monitoring

wiretapped conversations of drug traffickers, and conducting surveillance on numerous
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 4 of 28 PAGEID #: 4

occasions of individuals engaged in drug trafficking), I have become familiar with the manner in
which illegal drugs are imported and distributed, the method of payment for such drugs, the
various ways drug money is laundered, and the efforts of persons involved in such activities to

avoid detection by law enforcement.

5. I have participated in the investigation and prosecution of complex narcotics
enterprises, including major narcotics organizations. These investigations included the use of
court-ordered eavesdropping. J have also conducted extensive analyses of telephone billing
records for telephones used by narcotics traffickers. Members of the Dayton Resident Office
also have extensive experience in narcotics investigations, especially involving high-level
narcotics traffickers and money launderers. I have had and continue to have conversations with
them concerning this and other narcotics related investigations. I have worked on surveillance
and enforcement teams working in conjunction with court authorized T-III intercepts. I have
worked as a monitor, listening to T-III intercepts, determining minimization of intercepts, and
directing surveillance and enforcement teams to take action based on T-III intercepts that I

monitored.

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

7. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 21 U.S.C. §§ 841(a)(1) (possession with intent to distribute controlled

substances/distribution of controlled substances), 843(b) (use of a communication facility to

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 5 of 28 PAGEID #: 5

facilitate a felony drug offense) and 846 (conspiracy to possess with intent to distribute and to
distribute controlled substances) have been committed, are being committed, and will be
committed by Clemente Quezada and the users of the Target Telephones. There is also
probable cause to believe that the location information described in Attachments B-1 through B-
4 will constitute evidence of these criminal violations and will lead to the identification of

individuals who are engaged in the commission of these offenses.
PROBABLE CAUSE

8. The DEA is currently investigating a Dayton, Ohio based fentanyl and
methamphetamine drug trafficking organization (DTO). During this investigation, DEA has
identified Clemente Quezada as an individual who coordinates the shipment and distribution of

kilogram quantities of illegal drugs within the Dayton, Ohio region.

9. During late March 2021 and again during early May 2021, DEA sought and
received orders from the Honorable Thomas M. Rose, District Court Judge of the United States
District Court for the Southern District of Ohio, authorizing interception of wire communications
over telephone number 937-219-9324, a cellular telephone used by Clemente Quezada. Prior to
the court-authorized interceptions, DEA employed surveillance and consensually monitored calls
to learn that Quezada used this number to coordinate the delivery of fentanyl to a purported
customer during February 2021. DEA has executed Judge Rose’s orders, and during March,
April and May 2021, it has intercepted wire communications between Quezada at 937-219-9324

and various individuals involving drug transactions as detailed below.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 6 of 28 PAGEID #: 6

A. Quezada and Target Telephone 1 Arrange a Drug Transaction During May 2021

10.

During May 2021, Quezada engaged in a series of calls with the user of Target

Telephone 1 (namely — 937-219-0721) concerning the delivery of a sample of an unknown type

of illegal controlled substance. Specifically, on May 11, 2021, Quezada called Target Telephone

1 and engaged in the following lawfully-intercepted conversation with its user (identified as

TT1):

TTI:

QUEZADA:

TTI:

QUEZADA:

TTI:

QUEZADA:

TTI:

QUEZADA:

TTI:

QUEZADA:

TTI:

QUEZADA:

TTI:

QUEZADA:

Hello?
Hello?[Voices overlap]
Hello?

What up? Who this? I know I aint’ supposed to be answerin' ‘cause I call you, but
my people told me to call you.

Who told you to call me?

Uh, Mexican dude.

Oh, what's goin' on?

What's goin' on witchu', man?

Man, oh, you supposed to give his demo.

Yeah, yeah, I know, I know, I know, I know, I know. Whatchu' got goin’ on for
today? [Sighs] I was out of town and shit, I just got back, that's what it was.

Oh, you good uh [Pause] no ain't gettin’ [Phonetic] too much now. I mean, I got
[Pause] I'mma be busy ‘round like five thirty.

If you wanna link up in the morning, we could do that. That looks good. Where
you stay at?

I'm in Dayton.

Me too. I'm in Beavercreek.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 7 of 28 PAGEID #: 7

TTI: Oh, I'm uh, I'm on the west side.

QUEZADA: Oh, okay, okay, okay, okay, okay. So, what you wanna, however, you wanna
meet out half way or you just want me to come. If you want me to come to you,
gone have to be in the mornin’.

TTI: Yeah, we can just wait till the moming then. I need you to come to me.

QUEZADA: A’ight.

TTI: Atight. [Voices overlap]

QUEZADA: So, I'll call you like around [Pause], I’ll be up early in the morning, so I'll call
you, so you can send me, shoot me the address, and I come through.

TTI: Okay.
QUEZADA: Ai'ight.
TTI: Mm.
Based on my training and experience and my familiarity with this case, I believe that Quezada
advised that his source of supply (Mexico) had directed him to call TT1. TT1 responded that
Quezada was to provide a sample of drugs (demo) to TT1. Quezada and TT1 ultimately agreed
to meet the following day to make this exchange.

11. On May 12, 2021, Quezada called Target Telephone | and engaged in the

following lawfully-intercepted conversation with its user (identified as TT 1):

TTI: Hello?

QUEZADA: What up, bro?

TTI: What up, with it?

QUEZADA: Shit. You can shoot me the address, I can come drop you, that, that, that picture.

TTI: Oh. [Sniffs] Oh, shit, I'm really ‘bout to be in traffic. I'm ‘bout to go drop my son
off for school and make some runs. Uh, shit, shit, shit, shit. [Sniffs].

QUEZADA: Well, shit, hit me up when you're ready then.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 8 of 28 PAGEID #: 8

TTI: What, what, I mean, I'm, I'm ready. But, I can meet you in traffic. What uh,
(Sniffs] what area you, you familiar with?

QUEZADA: Not really much. I be out in Day-, Beavercreek. [Pause] But, you send me an
address uh-. [Voices overlap]

TTI: Are you-. Okay, listen. [Voices overlap]

QUEZADA: What, what's up?

TTI: You, you, you ‘bout to be coming this way right now?

QUEZADA: Yeah. You send me the address, I'll be on my way.

TTI: A'ight. Imma, Imma send you, oh, okay, I'm bout to send you a address.
QUEZADA: A' ight.

TTI: A'ight.

QUEZADA: A'ight.

Based on my training and experience and my familiarity with this case, I believe that Quezada
contacted TT1 to arrange a location to meet and to deliver the sample of controlled substances.
Moments after the above-described call, TT] contacted Quezada and engaged in the following
lawfully-intercepted call with him:

QUEZADA: Hello?

TTI: Bro, I can't fi-, I can't figure out no address. Just uh, put in, in Westown Shopping
Center. I know that's, that's close to Ram [Phonetic]. I can just meet you there.

QUEZADA: Westown? [Voices overlap]
TTI: Oh, oh, oh, O'Reilly's on, in Westown, on Third.
QUEZADA: Shit, you, we can just meet up on Main Street right there.

TTI: Main Street, where?
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 9 of 28 PAGEID #: 9

QUEZADA: By, by, by the Marathon it's on, it's a, it's a, it's a DJ Auto Shop right there. I don't
know.

TTI: D-. That's cool, that's cool, that's cool, I can, we could go over (Unintelligible],
man.

QUEZADA: Alright.
TTI: A‘ight. [Voices overlap]

QUEZADA: I'm ‘bout to be on my way now.

TTI: How long?

QUEZADA: Shit, I'll be on my way now. You [Unintelligible] take like ten, fifteen minutes to
get there.

TT1: A'ight.

QUEZADA: Ai’ight.

Based on my training and experience, and familiarity with the facts of this case, I believe that
Quezada and TT! agreed to meet at a gas station near DJ Auto Shop in the Dayton-metro area to
complete the planned transaction.

12.‘ Around the time of these calls on May 12, 2021, DEA maintained surveillance on
Quezada and watched as he left his home in Fairborn, Ohio and drove to a Marathon gas station
in Dayton, Ohio. Upon arriving at the gas station, a man believed to be Daryll Lee, exited a tan
Tahoe and entered Quezada’s car. They remained in the car for a short time. Lee then exited
Quezada’s car, returned to the Tahoe, and left the area. Coupling this surveillance with the
lawfully intercepted calls described above, I believe that Quezada delivered a sample of illegal

controlled substances to Lee, the likely user/holder of Target Telephone 1.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 10 of 28 PAGEID #: 10

B. Quezada and Target Telephone 2 Arrange a Drug Transaction During April 2021

13.

On or about April 9, 2021, Quezada received an incoming call from Target

Telephone 2 (namely, 937-396-4935) and engaged in the following lawfully-intercepted

conversation with its user (identified as TT2):

QUEZADA:
TT2:
QUEZADA:
TT2:
QUEZADA:
TT2:
QUEZADA:
TT2:

QUEZADA:

TT2:
QUEZADA:
TT2:
QUEZADA:
TT2:
QUEZADA:
TT2:
QUEZADA:

TT2:

[UNINTELLIGIBLE]

Yeah, you hear me?

Yeah.

Yeah, you said what's up?

What time you get off work?

Uh, probably like around three or four.

Hey, hey, you have two onions in your house?
Uh two onions? Uh, yeah.

Okay, um... when he gonna come by here and get it. He don’t
[UNINTELLIGIBLE] he wants that.

Who?

Uh, Westby [PHONETIC].

Yeah.

Uh, uh, uh, also uh, [ASIDE: fuck it] Um, give him a hundred of vitamins.
But I can't go the way over there, bro.

No, he's comin' down here, bro.

Oh, okay, okay.

Yeah, so he want me to wait, I'll call you right on.

Oh, alright.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 11 of 28 PAGEID #: 11

QUEZADA: I was just lettin’ you know.
TT2: Okay, that's cool.
QUEZADA: Alright.
TT2: Alright, bro.
QUEZADA: Alright.
Based on my training and experience, and familiarity with the facts of this case, I believe that
Quezada inquired if the user of Target Telephone 2 was holding at least two ounces of an
unknown controlled substance. When the user of Target Telephone 2 indicated that he was,
Quezada directed him to deliver it to an unknown person. Additionally, Quezada explained that
the buyer planned to meet the user of Target Telephone 2. Based on the foregoing, I believe that
the user of Target Telephone 2 holds and distributes drugs for Quezada. Moreover, the user of
Target Telephone 2 was a man, yet this phone is subscribed to in the name of Jennifer M.
Ferman. I know that drug dealers such as the user of Target Telephone 2 frequently place their
phones in the name of nominee holders. Based on a review of toll records, Target Telephone 2
remains active as of May 2021.

C. Quezada and Target Telephone 3 Arrange a Payment for Drugs During May 2021

14. | Onor about May 18, 2021, Quezada received an incoming call from Target

Telephone 3 (namely, 937-895-5179) and engaged in the following lawfully-intercepted

conversation with its user (identified as TT3):

QUEZADA: Hello? What’s up?
TT3: Hello? Wassup, fat man?
QUEZADA: _ Shit, at the house, I’m ‘bout to lay down. [Voices overlap]

TT3: Yo, whatchu doing?
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 12 of 28 PAGEID #: 12

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

Yeah.
You ‘bout to lay down?
Huh?

What’s wrong with you? You feeling good? What’s wrong with you? You ain’t
feeling good? [Voices overlap]

Got too much shit going on. [Laughs] Why, wassup?

You said you got too much shit going on. Like what? What’s wrong? [Voices
overlap]

I’m running room for right now, man. Yeah, I’m positive.
You sho’?
Oh, you’re sure though? What you got going on?

Okay. Iheard. Uh, nothin’ at the [Unintelligible] shit. Nah, uh, but uh, I
appreciate uh, I appreciate, you know what I’m saying, you helpin’ me out and
being patient with me and shit. I mean, I know you told me to just throw a little
shit to my sister, but you know, I would’ve been through it, [Unintelligible] you
tell me. But, I just, you know, I appreciate it, the lil help, it’s like, you know, I
was going... [Voices overlap]

Hold on.

...through some things and shit. You was like, “Shit, don’t worry about it, until
you can get your stuff together.”

Yup.

] just appreciate it, cuz. Shit. 1 know I’ve been like, I’ve been running into a
check, though. [Voices overlap]

Fuck you motherfucker, give her, her money! [Laughs]

I, you know, here and there, you know, but I got like-. You know I got like, 5
kids and shit, man. [Voices overlap]

I got 4, nigga.

 

 

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 13 of 28 PAGEID #: 13

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

I be juggling trying to do every goddamn thing. I, I was gone bring it, I was
gone bring it to you. But motherfuckers be busy though. [Voices overlap]

We at the house, come through, nigga. [Laughs]

But, Imma bring it. Imma. Yeah, Imma bring it. Imma bring it. Imma bring it.
I just appreciate it, [Stammers] I appreciate it. I, I just appreciate you didn’t step
on my neck about it, you feel me? [Voices overlap]

Oh, no, no. That’s what we’re here for. Help each other out when we need it.
[Aside: Look, could you close your mama’s door? I'll bring the medicine then.]
[Voices overlap]

Uh-huh. Uh, man, bet. I mean, I’m tired as hell. I need to go for, down that
way, shit. But I gotta go, I gotta, uh my fucking [Mumbles]. I had put Ebony’s
car in the shop, and I just sold the others cars and shit. ‘Cause we only got one
car. So, I gotta go meet her on her break and shit, make sure her lil’ weird ass
eat.

Yeah, where you gone be? Where you gone be at? Just let me know if you’ll
come through.

Yeah, yeah, yeah, I’m, I’m definitely about to try to, uh, uh, pulling up that way
though. Mother fucking-. I know I’m coming through tomorrow though. Uh-.
[Voices overlap]

Alright. Cool.

[Unintelligible] shit.

Listen, [Unintelligible] tomorrow, nigga.

A’ ight, shit. Maybe we, be around and collab....
Yup.

...and do somethin’ tomorrow, or somethin’. Know what I’m saying? Take you
out to eat or somethin’. [Mumbles] [Voices overlap]

I, I think my, I think my son be here tomorrow, too. I gotta go pick him up at the
airport tomorrow.

Oh, fo’ sho’, we thought it was gone uh, from New York? [Voices overlap]
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 14 of 28 PAGEID #: 14

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

He’s gone come live with us. Yup.
Oh, good [Unintelligible]. [Voices overlap]
That’s why we need a bigger house. Yup. [Voices overlap]

Mm-huh. Hell yeah. Where ya’ll gonna try to move to? Ya’ll staying Green
County or ya’ll coming to the city? [Voices overlap]

Nah, we ain’t going to the city. [Pause]

Oh, why not? [Voices overlap]

Your sister likes the burbs.

I mean, shit, you can still live in the burbs in the city, yeah.

We gone see, we weren’t looking right now. Yeah, yeah, yeah, yeah. We got,
we got uh-. [Voices overlap]

Like, gone be [Unintelligible] all that shit.

We just gone need some funds. I bought this uh, uh-.

It’s all [Unintelligible] some out there in Centerville, man. They be on bullshit.
Yeah, I [Unintelligible] right now, is uh, fourteen hundred for rent.

Yeah. [Voices overlap]

We tryin’ to get a three or four bedroom, two, at least two-bathroom. It’s gone
be four of us.

Man, fuck, fuck paying rent, man. You need to uh, call a, realtor, and seeing
about uh, cashing out on a foreclosure, man. [Voices overlap]

Yeah, we gone do that, but for, for right now. I wanna-.

They only, they only, they only want like, they only want like seven to eight
percent. Like, you could put up, you could put up like seven or eight grand.
[Voices overlap]

Yeah, yeah, but, but, but we, look, but listen to-. Goddamn it, listen to me. I’m
tryin’-. When I have the money to do that, then Imma do it. I’m trying to save
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 15 of 28 PAGEID #: 15

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

QUEZADA:

TT3:

up the money for that. But right now, I got other things I gotta take care real
quick. So, I can’t do that right now. I sign [Phonctic] quick.

Yeah. A’int nothin’ wrong with it. I already know. I know how it is, nigga, be
juggling. [Voices overlap]

I sign [Phonetic] quick.

[Stammers] I just know, I, shit, I can’t, I got another mother fucker fourteen
hundred, man. That’s [Unintelligible].

No, I want, ‘cause, we, we really wanna buy a house. That’s why I’m, that’s
why-. [Voices overlap]

Yeah, I, I feel like fourteen hundred is a house payment, you know? [Voices
overlap]

Yeah, I know. Well, that’s why I, that’s why, that’s why I’m buying me no, no,
no, fancy car yet, because I wanna get a house first. Yeah.

Yeah. There’s nothin’ wrong with that. [Voices overlap]
Yeah. Shit, we’ll talk about that tomorrow when you get here.
A’ ight.

A’ ight, cool.

You got it, you got it. I°ll see you tomorrow fool.

A’ ight, bye.

Yup.

Based on my training and experience, as well as my familiarity with the facts of this case, I know

that, during this conversation, the user of Target Telephone 3 thanked Quezada for giving him

additional time to pay money to Quezada. Given the context of this call (and other calls made by

Quezada), I know that Quezada had been trying to collect drug proceeds from his customers as

payment to his (Quezada’s) source of supply. Additionally, it appears that the user of Target
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 16 of 28 PAGEID #: 16

Telephone 3, in fact, is Mario Turner, as listed in the subscriber information. Quezada is married
to Sharmaine Turner. During the call, Quezada made reference to the “sister” of the user of
Target Telephone 3.
D. Quezada and Target Telephone 4 Arrange a Drug Transaction During April 2021
15. On or about April 7, 2021, Quezada placed an outgoing call to Target Telephone
4 (namely, 937-661-3985) and engaged in the following lawfully-intercepted conversation with
its user believed to be Leroy Brown based on subscriber information for that number (identified

as TT4):

TT4: Yo!

QUEZADA: Hey, what up?

TT4: What's the word?

QUEZADA: Shit. [Aside: [Unintelligible].]
[Voices overlap]

TT4: What's it looking like over there?
QUEZADA: Shit, um, [Pause] got fetty waps.
TT4: Shit. And I just haven't been able to, I ain't do shit with that shit in so long.
QUEZADA: Yeah.

[Voices overlap]

TT4: What is it supposed to do?
QUEZADA: Uh, you can put 2 on it.

TT4: Yeah, but I ain't be able to, [Stammers] let me, I might be able to dabble with some
shit. 'Cause I aint, like I said, I ain't, I ain't touched that shit in so long, man.

QUEZADA: Yeah.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 17 of 28 PAGEID #: 17

[Voices overlap]
TT4: Yup, um, any of the other been around?
QUEZADA: Nope.
TT4: Alright, um, Imma see if I can reach out to a couple of people, I ca-, I hit you back.
QUEZADA: Alright.
TT4: Okay.
QUEZADA: Okay.
Based on my training and experience, and familiarity with the facts of this case, I believe that
Quezada inquired if the user of Target Telephone 4 was interested in acquiring fentanyl for sale.
The user of Target Telephone 4 inquired if the fentanyl could be cut (i.e., adding additional items
to it to increase the quantity but not substantially dilute its strength), and Quezada indicated that,
in fact, it could be. The user of Target Telephone 4 suggested that he had not sold fentany! for a
while but would ask around if other people might be interested. Based on the context of this call,
I believe that the user of Target Telephone 4 is a customer of Quezada who has purchased drugs
from him in the past. Based on a review of toll records, Target Telephone 4 remains active as of
May 2021.

16. Based on the aforementioned information, I believe the Target Telephones are
being utilized to facilitate the Quezada Drug Trafficking Organization in violation of 21 U.S.C.
§§ 841(a)(1) (possession with intent to distribute controlled substances/distribution of controlled
substances), 843(b) (use of a communication facility to facilitate a felony drug offense) and 846
(conspiracy to possess with intent to distribute and to distribute controlled substances). The
location of the Target Telephones would aid in the identification of the users holding and/or

utilizing these devices and as well as locate the residences of known members of this
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 18 of 28 PAGEID #: 18

organization. Based on my training and experience, I know that individuals involved in the drug
trade frequently utilize fictitious subscriber information in an effort to thwart law enforcement
detection. Based on my training and experience, I know that T-Mobile can collect cell-site data
about the Target Telephones. T-Mobile can also collect E-911] Phase II data about the location
of the Target Telephones, including by initiating a signal to determine the location of the
Target Telephones on its respective network or with such other reference points as may be
reasonably available. I know that this location information will assist law enforcement to
identify the user of the Target Telephones. Additionally, the location information may also lead
law enforcement to locations at which the users of the Target Telephones are storing or selling
illegal drugs. Additionally, this information will assist law enforcement to observe potential
meetings between the users of the Target Telephones and other individuals with whom he/she is

trafficking narcotics, i.e., coconspirators.
MANNER OF EXECUTION

17. Based on the foregoing, I request that the Court issue the proposed search

warrants, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

18. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrants to delay notice
until 30 days after the collection authorized by the warrants has been completed. This delay is
justified because there is reasonable cause to believe that providing immediate notification of the
warrants may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate
notice to the subscribers or users of the Target Telephones would seriously jeopardize the

ongoing investigation, as such a disclosure would give those persons an opportunity to destroy
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 19 of 28 PAGEID #: 19

evidence, change patterns of behavior, notify confederates, and flee from prosecution.
Moreover, to the extent that the warrant authorizes the scizure of any tangible property, any wire
or electronic communication (as defined in 18 U.S.C. § 2510), or any stored wire or electronic

information, there is reasonable necessity for the seizure for the reasons set forth above.

19. I further request that the Court direct T-Mobile to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of T-
Mobile. I also request that the Court direct T-Mobile to furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference T-Mobile’s
services, including by initiating a signal to determine the location of the Target Telephones on
T-Mobile’s network or with such other reference points as may be reasonably available, and at
such intervals and times directed by the government. The government shall reasonably
compensate T-Mobiles for reasonable expenses incurred in furnishing such facilities or

assistance.

20. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Target Telephones outside of daytime

hours.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 20 of 28 PAGEID #: 20

21. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

 

Austin M. Roseberry
Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me
On: 5/24/21

umn? DPE

Sharon L. Ovington
United States Magistrate Judge
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 21 of 28 PAGEID #: 21

ATTACHMENT A-1

Property to Be Searched

1. 937-219-0721 (“Target Telephone 1” or “TT1”), a cellular device serviced by T-Mobile
with IMSI 310260508494782 and subscribed to in the name of Carlene Yvonne, 1743
Academy P1., Dayton, Ohio. T-Mobile is a company headquartered 4 Sylvan Way,

Parisippany, New Jersey.

2. Information about the location of the Target Telephone | that is within the possession,

custody, or control of T-Mobile.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 22 of 28 PAGEID #: 22

1.

ATTACHMENT A-2

937-396-4935 (‘Target Telephone 2” or “TT2”), a cellular device serviced by T-Mobile
with IMSI 310260243825028 and subscribed to in the name of Jennifer M. Ferman, 15
York Avenue, Dayton, Ohio T-Mobile is a company headquartered 4 Sylvan Way,

Parisippany, New Jersey.

Information about the location of the Target Telephone 2 that is within the possession,

custody, or control of T-Mobile.

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 23 of 28 PAGE]D #: 23

ATTACHMENT A-3

1. 937-895-5179 (“Target Telephone 3” or “TT3”), a cellular device serviced by|T-Mobile
with IMSI 310260358161933 and subscribed to in the name of Mario Turner, 604 Roy

Avenue, Dayton, Ohio

2. Information about the location of the Target Telephone 3 that is within the possession,

custody, or control of T-Mobile.

 

 
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 24 of 28 PAGEID #: 24

ATTACHMENT A-4

1. 937-661-3985 (“Target Telephone 4” or “TT4”), a cellular device serviced by T-Mobile
with IMSI 312530215443662 and subscribed to in the name of Leroy Brown, 1842

Kipling Dr., Dayton, Ohio.

2. Information about the location of the Target Telephone 4 that is within the possession,

custody, or control of T-Mobile.
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 25 of 28 PAGEID #: 25

ATTACHMENT B-1

Particular Things to be Seized

All information about the location of Target Telephone 1 described in Attachment A-I
for a period of thirty days, during all times of day and night. “Information about the location of
Target Telephone 1” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A-1.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-MOBILE, T-MOBILE
is required to disclose the Location Information to the government. In addition, T-MOBILE
must furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-MOBILE’s services, including by initiating a signal to determine the location
of the Target Telephone 1 on T-MOBILE’s network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the government. The
government shall compensate T-MOBILE for reasonable expenses incurred in furnishing such

facilities or assistance.

To the extent that the Location Information includes tangible property, wire or electronic
communications (as defined in 18 U.S.C. § 2510), or stored wire or electronic information, there

is reasonable necessity for the seizure. See 18 U.S.C. § 3103a(b)(2).
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 26 of 28 PAGEID #: 26

ATTACHMENT B-2

Particular Things to be Seized

All information about the location of Target Telephone 2 described in Attachment A-2
for a period of thirty days, during all times of day and night. “Information about the location of
Target Telephone 2” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A-2.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-MOBILE, T-MOBILE
is required to disclose the Location Information to the government. In addition, T-MOBILE
must furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-MOBILE’s services, including by initiating a signal to determine the location
of the Target Telephone 2 on T-MOBILE’s network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the government. The
government shall compensate T-MOBILE for reasonable expenses incurred in furnishing such

facilities or assistance.

To the extent that the Location Information includes tangible property, wire or electronic
communications (as defined in 18 U.S.C. § 2510), or stored wire or electronic information, there

is reasonable necessity for the seizure. See 18 U.S.C. § 3103a(b)(2).
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 27 of 28 PAGEID #: 27

ATTACHMENT B-3

Particular Things to be Seized

All information about the location of Target Telephone 3 described in Attachment A-3
for a period of thirty days, during all times of day and night. “Information about the location of
Target Telephone 3” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A-3.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-MOBILE, T-MOBILE
is required to disclose the Location Information to the government. In addition, T-MOBILE
must furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-MOBILE’s services, including by initiating a signal to determine the location
of the Target Telephone 3 on T-MOBILE’s network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the government. The
government shall compensate T-MOBILE for reasonable expenses incurred in furnishing such

facilities or assistance.

To the extent that the Location Information includes tangible property, wire or electronic
communications (as defined in 18 U.S.C. § 2510), or stored wire or electronic information, there

is reasonable necessity for the seizure. See 18 U.S.C. § 3103a(b)(2).
Case: 3:21-mj-00198-SLO Doc #: 1 Filed: 05/24/21 Page: 28 of 28 PAGEID #: 28

ATTACHMENT B-4

Particular Things to be Seized

All information about the location of Target Telephone 4 described in Attachment A-4
for a period of thirty days, during all times of day and night. “Information about the location of
Target Telephone 4” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephones described in Attachment A-3.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-MOBILE, T-MOBILE
is required to disclose the Location Information to the government. In addition, T-MOBILE
must furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the Location Information unobtrusively and with a minimum of
interference with T-MOBILE’s services, including by initiating a signal to determine the location
of the Target Telephone 4 on T-MOBILE’s network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the goverment. The
government shall compensate T-MOBILE for reasonable expenses incurred in furnishing such

facilities or assistance.

To the extent that the Location Information includes tangible property, wire or electronic
communications (as defined in 18 U.S.C. § 2510), or stored wire or electronic information, there

is reasonable necessity for the seizure. See 18 U.S.C. § 3103a(b)(2).
